DETAILED ACTION
This office action is responsive to application 16/982,875 filed on September 21, 2020.  Claims 1-15 are pending in the application and have been examined by the examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 9/21/20 and 5/06/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“photoelectric conversion element” in claims 1-14
	“selection unit” in claims 1-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The “photoelectric conversion element” in claims 1-14 corresponds to a photodiode (paragraph 0061 of US 2021/0058575)
	The “selection unit” in claims 1-14 corresponds to a circuit unit including selectors (paragraph 0088 of US 2021/0058575)
	The Examiner notes that the “test signal supply unit” in claims 1-14 and the “abnormality determination unit” in claims 13 and 14 refer to specific components named “test signal supply unit” and “abnormality determination unit” in the specification.  As such, the term “unit” is not being used as a generic placeholder in these recitations, and therefore they do invoke 35 USC 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2004/0075759).

	Consider claim 1, Sato et al. teaches:
	A solid-state imaging element (figure 1) comprising: 
	a photoelectric conversion element (pixel unit, 10, paragraph 0043) configured to convert incident light into an electric signal by photoelectric conversion (i.e. so as to form a CMOS image sensor, paragraph 0043); 
	a test signal supply unit (see “CDS test signal”, figure 1) configured to supply, as a test signal, a signal that fluctuates with time (i.e. a pulsed AC test signal, paragraphs 0063, 0064 and 0069); 
	a selection unit (e.g. comprising switches 16 and 17) configured to select either the electric signal (“pixel signal output”, figure 1) or the test signal (“CDS test signal”, figure 1, paragraphs 0043 and 0051); and 
	a comparator (comparator circuit, 30, figure 3) configured to compare a predetermined threshold value (“defect determining threshold value”, figure 3) with the 

	Consider claim 13, Sato et al. teaches:
	A test system (figure 1) comprising:
	a photoelectric conversion element (pixel unit, 10, paragraph 0043) configured to convert incident light into an electric signal by photoelectric conversion (i.e. so as to form a CMOS image sensor, paragraph 0043); 
 	a test signal supply unit (see “CDS test signal”, figure 1) configured to supply, as a test signal, a signal that fluctuates with time (i.e. a pulsed AC test signal, paragraphs 0063, 0064 and 0069); 
	a selection unit (e.g. comprising switches 16 and 17) configured to select either the electric signal (“pixel signal output”, figure 1) or the test signal (“CDS test signal”, figure 1, paragraphs 0043 and 0051); 
	a comparator (comparator circuit, 30, figure 3) configured to compare a predetermined threshold value (“defect determining threshold value”, figure 3) with the signal selected by the selection unit (16, 17), and output a result of the comparison (paragraphs 0055-0057); and 
	an abnormality determination unit configured to determine presence or absence of an abnormality on a basis of the comparison result (“When an abnormal pixel output signal resulting from a defective pixel is inputted, the pixel defect determining circuit 15 sets a flag of a pixel defect determination result signal so that a solid-state image pickup 

	Claim 15 recites a method having similar scope and content to claim 1, and is thus rejected for the reasons provided with respect to claim 1 (see claim 1 rationale).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2004/0075759) in view of Wakabayashi (US 2017/0171482).

	Consider claim 10, and as applied to claim 1 above, Sato et al. does not explicitly teach that the photoelectric conversion element is arranged on a predetermined light-receiving chip, and the selection unit and the comparator are arranged on a detection chip laminated on the light-receiving chip.
	Wakabayashi similarly teaches a solid-state imaging element (figure 2) comprising a pixel array unit (21, paragraph 0074) and a signal processing unit (31) for processing signals form the pixel array (paragraph 0078), wherein the signal processing unit includes a comparator (511) receiving the pixel signal and a ramp wave (paragraph 0101).
	However, Wakabayashi additionally teaches that the pixel array unit (21) and signal processing unit (31) are located on first and second chips (20, 30), respectively (paragraphs 0074 and 0077), wherein the first and second chips (20, 30) are laminated with one another (see paragraph 0073, figure 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photoelectric conversion element and signal processing elements including the selection unit and comparator taught by Sato et al. be located on first and second laminated chips, . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2004/0075759) in view of Wakabayashi (US 2017/0171482), as applied to claim 10 above, and further in view of Juen (US 2013/0128086).

	Consider claim 11, and as applied to claim 10 above, the combination of Sato et al. and Wakabayashi does not explicitly teach that the test signal supply unit is arranged on the detection chip.
	Juen similarly teaches an imaging device (figures 1 and 3) comprising a sensor chip (30) and a signal processing chip (e.g. 40a), and additionally teaches providing a test control signal (CNTP) via a control unit (e.g. 42a, figure 3, paragraphs 0063, 0026 and 0027).
	However, Juen additionally teaches that the test control signal (CNTP) is provided from the test signal supply unit (42a) that is arranged on the image processing chip (40a, see figure 3, paragraphs 0063, 0027 and 0034).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the test signal supply unit taught by the combination of Sato et al. and Wakabayahi be arranged on the detection chip as taught by Juen as this only involves combining prior art elements according to known methods to yield predictable results such as enabling input of the test signal.


	Juen similarly teaches an imaging device (figures 1 and 3) comprising a sensor chip (30) and a signal processing chip (e.g. 40a), and additionally teaches providing a test control signal (CNTP) via a control unit (e.g. 42a, figure 3, paragraphs 0063, 0026 and 0027).
	However, Juen additionally teaches that the test control signal (CNTP) is provided from the test signal supply unit (42a) that is arranged on the light-receiving chip (“a test terminal or wiring for inputting a test control signal may be provided in the sensor chip 30”, paragraph 0063).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the test signal supply unit taught by the combination of Sato et al. and Wakabayahi be arranged on the light-receiving chip as taught by Juen as this only involves combining prior art elements according to known methods to yield predictable results such as enabling input of the test signal.



Allowable Subject Matter
Claims 2-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art of record does not teach nor reasonably suggest a current-voltage conversion circuit configured to convert a current signal into a voltage signal; a buffer configured to output a buffer input signal as a buffer output signal; and a subtractor configured to output, as a differential signal, a change amount of a signal to be differentiated by subtraction, wherein the photoelectric conversion element outputs the current signal as the electric signal to the current-voltage conversion circuit, in combination with the elements recited in parent claim 1.

	Claims 3-9 contain allowable subject matter as depending from claim 2.

	Consider claim 14, the prior art of record does not teach nor reasonably suggest a signal processing circuit configured to invalidate an address event detection circuit having an abnormality out of a plurality of address event detection circuits, wherein the selection unit and the comparator are arranged in each of the plurality of address event detection circuits, and the abnormality determination unit determines presence or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tsutsui et al. (US 2017/0095141) teaches a camera testing apparatus (figure 2) comprising testing signal generating portions (12, 24, 32), switching portions (13, 25) and comparing portions (21, 31).
Johansson et al. (US 2014/0226027) teaches a camera testing apparatus (figure 2) comprising a test signal injection circuit (204) and a comparison circuit (218).
Martinussen (US 2013/0293724) teaches a camera testing apparatus (figure 5) and method (figure 6).
Lee et al. (US 2013/0093910) teaches imaging device (figure 2) including a tester circuit (200, 118).
Kawata (US 2012/0033121) teaches an imaging device (figure 1) comprising a pixel array (1), a test-signal generating unit (6) and a switching circuit (11).
Richardson (US 2010/0085438) teaches an imaging device (figure 1) with a test signal generation component (122, figure 1, figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696